McMurray, Presiding Judge.
Defendant has been convicted of the offense of rape and appeals. His appellate counsel has filed a motion to withdraw on the ground that the appeal was wholly frivolous based on Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), and Bethay v. State, 237 Ga. 625 (229 SE2d 406). All the requirements of these cases having been met and after examination of the record and transcript we find the appeal to be wholly frivolous and have granted permission of counsel to withdraw. The defendant has been notified of this action and of his options by reason thereof. No other counsel has been appointed or employed and defendant has not raised any enumeration of error or valid ground for appeal prior to the rendition of this opinion. In further compliance with Anders v. California, supra, we have fully examined the record and transcript and find no reversible error.

Judgment affirmed.


Quillian, C. J., and Pope, J., concur.